   Case: 1:16-cv-04884 Document #: 134 Filed: 03/01/19 Page 1 of 2 PageID #:1636




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

KIM AMMONS,                                   )
                                              )
               Plaintiff,                     )       1:16-cv-04884
                                              )
       v.                                     )       The Honorable Magistrate
                                              )       Judge Young B. Kim, Presiding
CHICAGO BOARD OF EDUCATION,                   )
                                              )
               Defendant.                     )


 PLAINTIFF’S MOTION IN LIMINE NO. 7 TO BAR DEFENDANT OR ANY OTHER
   LAY PERSON’S OPINION AND/OR TESTIMONY CONCERNING EFFECTIVE
    SECURITY IN SCHOOLS INCLUDING JADINE CHOU AND BRIAN BOND

       Plaintiff, Kim Ammons, by her attorney, pursuant to the Federal Rules of Evidence and the

Federal Rules of Civil Procedure, moves this Court to bar Defendant or any lay person opinions

concerning effective security in schools, including staff of the Defendant. The Plaintiff proposed

this motion in liminie and in return the Defendant agreed with the exception of Jadine Chou and

Brian Bond based solely off their job titles. See e.g. Dkt. 113 at p. 3. There has been no evidence

submitted during the course of this litigation to demonstrate that the two individuals named by the

Defendant is more qualified to testify about effective security in school than the Plaintiff with her

twenty plus years as a security officer in the schools. Defendant's assertions are based on

speculation and hearsay and are not supported by any legally recognized data or citation. At no

time during this litigation did the Defendant submit any data, documents, or proof of research to

support the alleged findings. Thus, any evidence, argument, or testimony speculating on this issue

from the Board or any other witness is improper and highly prejudicial to Plaintiff. Lastly, if the

Board insist on allowing such testimony by Jadine Chou and Brian Bond then Plaintiff withdraws
   Case: 1:16-cv-04884 Document #: 134 Filed: 03/01/19 Page 2 of 2 PageID #:1637




her motion in limine and seeks to allow Plaintiff’s testimony on effective security in schools based

on her previous title and twenty plus years of experience. FRE 401, 403, 802.

       WHEREFORE, Plaintiff moves to bar the Board or any lay person opinions concerning

effective security in schools, including staff of the Defendant.



Dated: March 1, 2019


                                                                            Respectfully submitted,
                                                                          /s/ Chiquita Hall-Jackson
                                                                              Chiquita Hall-Jackson
                                                                          Counsel for Complainant
Hall-Jackson & Associates, P.C.
166 W. Washington St., Suite 275
Chicago, IL 60602
Phone: 312-255-7105
chj@hall-jacksonandassociates.com




                                CERTICATE OF SERVICE
       I, HEREBY CERTIFY that on March 1, 2019, I electronically filed the foregoing

PLAINTIFF’S MOTION IN LIMINE NO. 7 TO BAR DEFENDANT OR ANY OTHER LAY

PERSON’S OPINION AND/OR TESTIMONY CONCERNING EFFECTIVE SECURITY IN

SCHOOLS INCLUDING JADINE CHOU AND BRIAN BOND with the Clerk of the Court by

using the CM/ECF system which will serve a Notice of Filing on all counsel of record.

                                                                          /s/Chiquita Hall-Jackson
                                                                             Chiquita Hall-Jackson
                                                                  Hall-Jackson & Associates, P.C.
                                                                 166 W. Washington St., Suite 275
                                                                                Chicago, IL 60602
                                                                             Phone: 312-255-7105
                                                                               Fax: 312-940-8925
                                                               chj@hall-jacksonandassociates.com


                                                 2
